Citation Nr: 0844636	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  01-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 




INTRODUCTION

The veteran served on active duty from February 1987 to 
December 1987.  He also served as a member of the Army 
National Guard of Arkansas.

This appeal to the  Board of Veterans Appeals (Board) arises  
from August 2000 and January 2001 rating decisions.  In the 
August 2000 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for a left knee condition as 
secondary to the right knee condition (see August 11, 2000 
rating decision).  However, the RO, without explanation, 
later characterized this issue as a de novo claim for 
secondary service connection (see, e.g., January 11, 2001, 
rating decision).  In both the August 2000 and January 2001 
decisions, the RO also denied the veteran's claim for a 
compensable rating for his right knee disability.  The 
veteran filed a notice of disagreement (NOD) in January 2001, 
and the RO issued a statement of the case (SOC) in April 
2001.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2001.

In May 2002, the Board remanded these matters to the RO for 
additional development-specifically, to schedule the veteran 
for a videoconference hearing before a Veterans Law Judge.  
The veteran failed to report for his scheduled hearing.

In August 2003, the Board reopened the claim for secondary 
service connection for a left knee disability, but remanded 
to the RO the claim for secondary service connection, on the 
merits, along with the claim for a compensable rating for the 
right knee disability, for additional action.  Following 
completion of the development requested, the RO continued its 
denial of the veteran's claims (as reflected in a February 
2005 supplemental SOC (SSOC)). 

In a June 2005 decision, the Board denied service connection 
for left knee disability, as secondary to service-connected 
right knee disability, and remanded the claim for a 
compensable rating for the right knee disability for further 
development.  The veteran, in turn, appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2006 Order, the Court granted 
a joint motion (filed by representatives of both parties) to 
partially vacate and remand that portion of the June 2005 
Board decision that denied service connection for a left knee 
disability, and returned the matter to the Board for further 
proceedings consistent with the joint motion.

In July 2006, the Board remanded the claim for service 
connection for left knee disability, as secondary to service-
connected right knee disability, to the RO via the Appeals 
Management Center (AMC) in Washington, DC, to obtain full 
medical findings to resolve the claim on appeal.  Regarding 
the claim for an increased rating for the right knee 
disability, the Board noted that the RO had not completed the 
actions pertinent to that claim that the Board had previously 
requested in the June 2005 remand and that, once the RO 
completed those actions, and returned the matter to the 
Board, the Board would render its decision on that claim.

After completing some of the requested action, the AMC 
continued the denial of service connection for left knee 
disability, claimed as secondary to a service-connected right 
knee disability (as reflected in an August 2007 SSOC) and 
returned the matter to the Board for further appellate 
consideration.  

In December 2007, the Board again remanded to the RO, via the 
AMC, the claim for service connection for left knee 
disability, as secondary to the service-connected right knee 
disability, and the claim for an increased (compensable) 
rating for right knee disabilityfor further development.  In 
a June 2008 rating decision, the RO in Huntington, West 
Virginia granted service connection for chondromalacia 
patella with degenerative changes, left knee, and assigned an 
initial 10 percent rating, effective June 5, 2000.  This 
award of service connection constitutes a full grant of the 
benefit sought with respect to the left knee.  In the June 
2008 rating decision, the RO also granted an increased rating 
of 10 percent for chondromalacia patella with degenerative 
changes, right knee, effective June 5, 2000, the date of the 
veteran's claim for an increased rating.  The RO denied a 
rating in excess of 10 percent for the veteran's right knee 
disability (as reflected in a June 2008 SSOC) and returned 
this matter to the Board for further appellate consideration.  

Although a higher rating for the service-connected right knee 
disability has been assigned, because a higher rating is 
available, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for higher 
rating remains viable on appeal.  A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC, in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
action will, regrettably, further delay an appellate decision 
on the claim.  

Review of the claims file reveals that there are outstanding 
pertinent VA records.  

In this regard, a May 2007 record of VA treatment from the 
Greenville Community Based Outpatient Clinic (CBOC) reflects 
that the veteran had a knee X-ray at the Asheville VA Medical 
Center (VAMC), with a follow-up MRI scheduled in June 2007.  
This record also notes that the veteran had follow-up 
treatment and pain management at the Asheville VAMC.  A May 
2008 VA examination report notes that a June 2007 MRI of both 
knees was available in the computerized patient record system 
(CPRS).  While records of VA treatment from the Greenville 
CBOC and the Columbia VAMC, dated from July 1998 to May 2007, 
have been associated with the claims file, no records of VA 
treatment from the Asheville VAMC have been obtained.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent records each of above-named facilities, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

While the matter is on remand, the RO should also associate 
with the claims file any existing VA vocational 
rehabilitation folder or records.  An October 1990 letter 
from the RO reflects that the veteran was being scheduled for 
an appointment to discuss his claim for vocational 
rehabilitation under Chapter 31.  In January 1991, the 
veteran reported that he did not receive his December 1990 
Chapter 31 benefit check, indicating that he was in receipt 
of such benefits.  However, the veteran's vocational 
rehabilitation records have not been associated with the 
claims file.  As a vocational rehabilitation folder could 
include records that may well be pertinent to a  claim for an 
increased rating, on remand, the RO should associate with the 
claims file any such folder or records.  

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

The Board also points out that, during VA treatment in 
September 2004, the veteran stated that he had a private 
doctor from whom he planned to get medication.  During VA 
treatment in May 2007, the veteran reported that his local 
doctor had treated the pain in his knees with hydrocodone a 
couple of years earlier.  The only records of private 
treatment currently associated with the claims file are from 
November 1988.  As required under 38 C.F.R. § 3.159(c)(3), VA 
must attempt to procure treatment records identified by the 
veteran.  Hence, the RO should specifically request that the 
veteran furnish signed authorization to enable it to obtain 
all pertinent records from his private physician(s) described 
during VA treatment in September 2004 and May 2007, since 
June 1999 (a year prior to the date of the claim for 
increase).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West  2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
further examination, if warranted) prior to adjudicating the 
claim on appeal.  The RO's adjudication of the claim should 
include consideration of whether "staged rating" of the 
veteran's disability (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is 
warranted. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should associate with the 
claims file any VA Chapter 31 vocational 
rehabilitation folder or records.

2.The RO should obtain and associage with 
the claims file all records of evaluation 
and/or treatment of the veteran's right 
knee, from the Asheville VAMC (since June 
1999, a year prior to the date of the 
claim for increase, to include any May 
2007 MRI results), and from the 
Greenville CBOC and Columbia VAMC (since 
May 2007).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for higher rating on appeal that is 
not currently of record.  The RO should 
specifically request that the veteran 
provide current, signed authorization to 
enable it to obtain records of private 
treatment for the right knee from the 
physician(s) identified during VA 
treatment in September 2004 and May 2007 
(as identified above), since June 1999. 

The RO should ensure that its letter 
meets the notice requirements of Vazquez-
Flores (cited to above).  The RO should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include any pertinent 
treatment records from his private 
physician(s) (as noted above)-following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include further examination of the 
veteran, if appropriate), the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include consideration of 
whether "staged rating", pursuant to 
Hart (cited to above), is warranted. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC)that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




